Citation Nr: 1705193	
Decision Date: 02/21/17    Archive Date: 02/28/17

DOCKET NO.  10-23 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for Type II diabetes mellitus, including as due to in-service exposure to an herbicide agent.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from May 1953 to April 1955 and from November 1955 to November 1975, including in Thailand from February 1969 to February 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which determined that new and material evidence had not been received sufficient to reopen the Veteran's previously denied claim of service connection for diabetes mellitus, including as due to in-service exposure to an herbicide agent.  A Travel Board hearing was held at the RO in July 2011 before the undersigned Veterans Law Judge and a copy of the hearing transcript has been added to the record.

In April 2012, the Board reopened the Veteran's previously denied claim and remanded it for additional development.  

In September 2013, the Board denied the Veteran's claim on the merits.  The Veteran, through his attorney, and VA's Office of General Counsel, filed a Joint Motion for Remand ("Joint Motion") with the United States Court of Appeals for Veterans Claims ("Court") requesting that the Court vacate and remand the Board's September 2013 denial of service connection for diabetes mellitus.  The Court granted the Joint Motion in October 2014.

In November 2014 and in December 2015, the Board again remanded this claim for additional development.

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.



FINDINGS OF FACT

1.  The Veteran did not perform active service in Vietnam.  

2.  The Veteran was assigned to Udorn Royal Thai Air Force Base in Thailand from February 1969 to February 1970.

3.  There is a balance of evidence on the question of whether the Veteran served near the base perimeter of the Thai Air Force at which he was stationed, thereby exposing him to a herbicide agent.  

4.  The Veteran has been diagnosed to have Type II diabetes mellitus.  

CONCLUSION OF LAW

With the resolution of reasonable doubt in favor of the Veteran, Type II diabetes mellitus was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.

VA's duty to notify was satisfied by letters dated in November 2009, April and August 2012, March 2013, and September 2014.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  These letters notified the Veteran of the information and evidence needed to substantiate and complete his claim, including what evidence he was to provide and what evidence VA would attempt to obtain for him.  The Board finds that VA has satisfied the requirement that the Veteran be advised to submit any additional information in support of his claim.

With respect to the duty to assist, the Veteran's service treatment records, private treatment records, and VA treatment records have been associated with the claims file.  There is ample competent medical evidence the Veteran has Type II diabetes mellitus, and given the conclusion regarding in-service exposure to a herbicide agent and the operation of legal presumptions, an examination or opinion concerning the issue on appeal is unnecessary.  

Service Connection for Diabetes Mellitus

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. 1110, 1131 (West 2014); 38 C.F.R. 3.303(a) (2016).  Certain chronic diseases, including diabetes mellitus, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  

Establishing service connection generally requires (1) medical evidence of a presently existing disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)); Hickson v. West, 12 Vet. App. 247, 253 (1999).

VA regulations provide that a Veteran who had active military, naval, or air service in the Republic of Vietnam during the Vietnam Era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  See 38 C.F.R. § 3.307(a)(6)(iii).  In such circumstances, service connection may be granted on a presumptive basis for the diseases listed in 38 C.F.R. § 3.309(e).  Type II diabetes mellitus is among the diseases listed in § 3.309 for which presumptive service connection is available based on in-service exposure to an herbicide agent.

Although not binding on the Board, VA has issued manuals for use by its adjudicators.  This includes VA Adjudication Procedures Manual, M21-1. A section of this manual addresses herbicide exposure in Thailand during the Vietnam Era.  (In this regard, the sense of the word "herbicide" as used in the manual is understood to mean "herbicide agent" as used in the regulation.)  The manual directs rating specialists to concede herbicide exposure to those who served in the U.S. Air Force at a number of Royal Thai Air Force Bases, including Udorn, as a security policeman, security patrol dog handler, member of the security police squadron, or otherwise near the air base perimeter as shown by evidence of daily work duties, performance evaluation reports, or other credible evidence.  M21-1, Part IV subpart ii Chapter1 Section H.5.b 

It is VA policy to administer the laws and regulations governing disability claims under a broad interpretation and consistent with the facts shown in every case.  When a reasonable doubt arises regarding service origin, the degree of disability, or any other point, after careful consideration of all procurable and assembled data, such doubt will be resolved in favor of the claimant.  See 38 C.F.R. § 3.102.

The Veteran contends that he developed diabetes mellitus due to in-service exposure to an herbicide agent.  He specifically contends that he was exposed to an herbicide agent (Agent Orange) while on active service at Udorn Royal Thai Air Force Base (RTAFB), Thailand, from February 1969 to February 1970.  A November 2014 notarized statement from the Veteran describes the occasions that would place him near the base perimeter, which area required vegetation control he observed to have been accomplished by spraying what he understood to be Agent Orange.  

The Veteran's service personnel records show that he served with the 1973rd Communications Squadron at Udorn RTAFB, Thailand, from February 1969 to February 1970.  He did not serve in Vietnam.  The Veteran was not a security policeman, security patrol dog handler, or member of the security police squadron.  He was a communication center specialist, assistant flight leader, and the non-commissioned officer in charge of the training section, communications-electronics operations branch of the 1973rd Communications Squadron. While the Veteran's personnel records do not include a description of his daily work duties, or any performance evaluation reports describing the physical location of his daily work duties in Thailand, his submissions and testimony (as cited above) otherwise credibly reflect his service near the air base perimeter as appear to be contemplated by the provisions of VA's adjudication manual.  

As this case developed a report from the Joint Services Records Research Center (JSRRC) was obtained in July 2016 that reflects the U. S. Air Force Historical Research Agency had no documentation or evidence in its holdings showing that tactical herbicides were ever used on any US Air Force Installation in Thailand for vegetation control during the Vietnam era.  Notably, however, the foundation for the relevant provisions in VA's adjudication manual concerning exposure to an herbicide agent in Thailand was, in part, the understanding variants of commercial herbicides with much greater strength and with characteristics of tactical herbicides may have been used. (Compensation & Pension Service Bulletin, dated May 2010.)  As such, there is no contradiction between the JSRRC report, and the adjudication manual.  It could both be true that there were no tactical herbicides used in Thailand, and that stronger variants of commercial products with characteristics of tactical herbicides were used.  

Given the position VA has taken in its manual with respect to the nature of the herbicides used in Thailand together with the evidence necessary to establish exposure to them, and given the Veteran's credible report of his duties, it is reasonable conclude the Veteran did, in fact, serve near the air base perimeter at Udorn air base in Thailand during the Vietnam era, and that as a result he was exposed to an herbicide agent.  These facts trigger the presumption of service connection for diabetes mellitus.   




ORDER

Entitlement to service connection for Type II diabetes mellitus is granted.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


